DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
	Applicant has amended claim 2 to omit “preventing”, as well as claims 16, 18-25, and 27-28. Claims 2 and 3-15 have been canceled, while claim 29 has been added. No new matter has been added. Accordingly, claims 2 and 16-29 remain pending and have been considered on the merits.

Priority
	Referring to paragraphs [0001]-[0002] in the Specification and the Appendix filed in the provisional application, Applicant argues that U.S. Provisional Application No. 62/404447 provides sufficient written description of the claimed subject matter.
	Applicant’s argument has been considered and is found persuasive. Upon re-evaluation of the provisional application, it has been determined that there is support for decreasing alpha synuclein deposits and/or neuroinflammation by reducing exposure to an amyloid based on the finding that exposure to bacterial amyloid like E. coli curli increases alpha synuclein deposits in the gut and brain and promotes neuroinflammation in the brain. The examined claims are therefore given a priority date of 10/05/2016.

Drawings
	The replacement drawings and amendments to the Brief Description of Drawings (Figure 7) obviated all objections to the drawings.

Claim Objections
RE: Objection to the claims
	The claims now have proper line spacing and the minor informality in claim 18 has been corrected. Hence, the objections have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

RE: Rejection of claims 2, 16-18, 23, and 28 under 35 U.S.C. 112(a) for lack of full enablement
	Applicant has amended claim 2 by deleting “preventing” and claim 23 to require that the active agent is administered “in an amount sufficient to alter” the pathogenic bacterial amyloid to a nonpathogenic form. 
	The amendments have been considered. The omission of the claimed method’s preventive aspect and amendment on claim 23 are sufficient to overcome the lack of full enablement rejections. The rejections have therefore been withdrawn.

New ground of rejection
Claims 2 and 16-18 rejected under 35 U.S.C. 112(b) second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. The omitted steps are: administering to a subject in need thereof at least one antibiotic, prebiotic, probiotic, or a pharmaceutical composition with an active agent in an amount sufficient to reduce production of the pathogenic bacterial amyloid, alter the pathogenic bacterial amyloid to a nonpathogenic form, inhibit/reverse nucleation of the aggregated form of a human amyloidogenic protein, or immunize the subject against the pathogenic bacterial amyloid.
Claim 2 recites that the method is achieved “by reducing an amount of exposure to a pathogenic bacterial amyloid in the gastrointestinal tract”. However, the claim does not comprise a concrete step that specifies how to practice decreasing pathogenic bacterial amyloid exposure. Review of the Specification indicates that an effective amount of one or more antibiotic (par. [0011], [0066]), prebiotic (par. [0012]-[0013], [0067]-[0068]), probiotic (par. [0014], [0069]), or a pharmaceutical composition with an active agent (par. [0015]-[0018], [0070]-[0073]) must be administered to a subject having proteinopathy in order to lessen exposure to said amyloid in the GI. 
Hence, claims 2 and 16-18 are missing essential steps.



The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


RE: Rejection of claim 16 under 35 U.S.C. 112(b) for being indefinite
	Claim 16 has been amended to clarify the limitation on the human amyloid protein, and thus, the rejection has been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

RE: Rejection of claims 2, 16-18, 23, and 28 under 35 U.S.C. 102(a)(2) as being anticipated by Sampson et al. in light of Bieschke et al. 
	Traversal of rejections is based on Sampson et al. not applicable as prior art. It is argued that the provisional application provides support for the claimed invention. Consequently, the instant application is entitle to priority date of 10/05/2016 under 35 U.S.C. 119(e).
	The traversal has been fully considered and is found persuasive. Applicant is correct that U.S. Provisional Application  No. 62/404447 supports the claimed method. Given that Sampson et al. has an effective filing date of 5/15/2017, it does not predate the claims’ effective filing date of 10/05/2016 and cannot serve as prior art.
	Hence, the rejections of record have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 16-18, 23, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chorell et al. (PLOS ONE 2015, Vol. 10, e0140194, pages 1-11) in view of Lundmark et al. (PNAS 2005, Vol. 102, pages 6098-6102) and Bieschke et al. (PNAS 2010, Vol. 107, pages 7710-7715).
Chorell et al. teaches that amyloids are fibrils rich in [Symbol font/0x62]-sheet protein structures that are associated with human neurodegenerative diseases. Most amyloid fibrils form via nucleation-dependent pathways involving oligomeric, pre-fibrillar structures (i.e., soluble oligomers). In Parkinson’s disease, a 140-residue protein with [Symbol font/0x61]-helical structure called [Symbol font/0x61]-synuclein forms amyloids and accumulate in Lewy bodies in the brain (Introduction, first par., page 1). To combat Parkinson’s disease, studies have been conducted to find inhibitors of [Symbol font/0x61]-synuclein fiber formation. Many of these inhibitors yield oligomers or aggregates that do not proceed to amyloid fibers. Selegiline, for example, 
Amyloids are also produced by microbes as major components of extracellular matrix. The extracellular curli fibers in bacterial biofilms are composed of polymerized CsgA and are attached to the surface of bacteria through membrane-bound CsgB. CsgA is an unstructured monomeric protein that rapidly forms amyloid fibrils in vivo and in vitro. One example of a microbe that generates CsgA is Escherichia coli. CsgA expression is tightly regulated, and the periplasmic chaperones CsgC and CsgE were previously found to prevent fibril formation in the cell prior to export and inhibit CsgA amyloid formation (Introduction, third par., page 2).
Chorell et al. tested the effects of CsgE and CsgC on [Symbol font/0x61]-synuclein amyloid formation. Experimental results show that CsgE accelerate formation of [Symbol font/0x61]-synuclein amyloid, while CsgC inhibit it (Figure 1A-1B, page 5). When [Symbol font/0x61]-synuclein was incubated with 1-to-10 molar ratios of CsgC and examined using atomic force microscopy (AFM), spherical oligomers were observed instead of amyloid fibers (Results, first par., page 5; Figure 1C-1F, page 5). NMR and CD analyses indicated that these spherical oligomers induced by CsgC are inert [Symbol font/0x61]-synuclein oligomers having random coil secondary structure that do not proceed to form amyloid fibers (Results, last 2 par., page 7).
According to Chorell et al., humans harbor a large amount and variety of microbes in the gut. Excretion and lysis of bacterial cells are thus expected to generate bacterial proteins in the circulation system. Given that Parkinson’s disease has been proposed to spread from the gut via the peripheral nervous system, it can be speculated 
Indeed, Lundmark et al. demonstrates that curli fibrils from E. coli accelerate amyloid fibril deposition in murine model of amyloid protein A (AA) amyloidosis, while non-amyloid-like actin fibrils do not exhibit such activity. These results indicate that amyloid-like fibrils such as E. coli curli fibrils serve as seeds for fibril formation in vivo, supporting the theory that amyloidosis is a nucleation-dependent process wherein amyloid fibrils interact with AA precursor (Abstract, page 6098). Lundmark et al. proposes that exposure to amyloid-like protein fibrils such as E. coli curli can initiate amyloidogenic processes in the host via a cross-seeding mechanism, which has implications for amyloid-based diseases (Discussion, right column, page 6101).
Bieschke et al. shows that the polyphenol (-)-epi-gallocatechine gallate (EGCG) is a protein remodeling agent of mature amyloid fibrils, which are found in human disorders like Alzheimer’s and Parkinson’s disease. EGCG converts large, mature [Symbol font/0x61]-synuclein and amyloid-[Symbol font/0x62] fibrils into smaller, amorphous protein aggregates that are nontoxic to mammalian cells (Abstract, page 7710). In particular, EGCG binds to amyloid fibrils and oligomers and remodels them into smaller spherical assemblies, which leads to loss of [Symbol font/0x62]-sheet structure and inhibition of seeding capacity (Abstract; Figure 1, page 7711). Experimental results indicate that EGCG directly interacts with preformed aggregates and remodels their conformation in the solid state (Figure 2, page 7712), as well as detoxifies cellular [Symbol font/0x61]-synuclein aggregates (Figure 3, page 7713) and A[Symbol font/0x62]42 fibrils (Figure 4, page 7714). EGCG can therefore be considered a 
The instant application’s method of inhibiting and/or treating a proteinopathy is obvious based on the cited prior art as explained below:
Regarding claim 2: Since the removal of toxic amyloid deposits is a central therapeutic aim in protein misfolding diseases and EGCG can be used to treat such diseases according to Bieschke et al. (right column, second pa., page 7714), a person with ordinary skin in the art before the effective filing date of the claimed invention would have been motivated to administer EGCG in a subject having a neurodegenerative amyloid disease like Parkinson’s disease (which is one type of proteinopathy in humans). It can be predicted that administering EGCG in an amount sufficient to bind amyloids such as [Symbol font/0x61]-synuclein, as well as other amyloids like E. coli curli from the gut, would result in the loss of [Symbol font/0x62]-sheet structure (which is required for aggregate seeding) and inhibition of seeding capacity. The conversion of amyloids like [Symbol font/0x61]-synuclein and gut E. coli curli into nontoxic, smaller protein aggregates by EGCG satisfies “reducing an amount of exposure to a pathogenic bacterial amyloid in the gastrointestinal tract”. The obviousness of the instant claim is based on some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. See MPEP § 2143.01 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).
Thus, claim 2 is obvious over Chorell et al. in view of Lundmark et al. and Bieschke et al..  

Regarding claim 17: curli protein is produced by E. coli, which belongs to the phylum Proteobacteria. Thus fulfills the limitation “wherein the pathogenic bacterial amyloid is an amyloid produced by a bacterium of a phylum selected from the group consisting of Bacteroidetes, Proteobacteria, Firmicutes and Thermodesulfobacteria”.
Regarding claim 18: the E. coli curli is the same as “the pathogenic bacterial amyloid is the Escherichia coli curli protein or a Bacteroidetes, Proteobacteria, Firmicutes or Thermodesulfobacteria homologue of the Escherichia coli curli protein.”
Regarding claim 23: administering an aqueous solution of EGCG, which converts amyloids like [Symbol font/0x61]-synuclein and E. coli curli into nontoxic form, corresponds to “the reduction in exposure is accomplished by administering a pharmaceutical preparation with an active agent in an amount sufficient to alter the pathogenic bacterial amyloid to a nonpathogenic form”, wherein EGCG is the elected species.
Regarding claim 29: EGCG is shown to be capable of converting amyloid [Symbol font/0x61]-synuclein into nontoxic amorphous protein aggregates, and is expected to also be effective on the amyloid E. coli curli from the gut, thereby satisfying “wherein the active agent disrupts curli protein polymers on Escherichia coli”.

Claims 2, 16-18, 23, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Chorell et al. (PLOS ONE 2015, Vol. 10, e0140194, pages 1-11) in view of Lundmark et al. (PNAS 2005, Vol. 102, pages 6098-6102), Bieschke et al. (PNAS 2010, Vol. 107, pages 7710-7715), and Rezai-Zadeh et al. (Brain Research 2008, Vol. 124, pages 177-187).
The teachings of Chorell et al., Lundmark et al., and Bieschke et al. are set forth above and applied herein. Chorell et al., Lundmark et al., and Bieschke et al. render claims 2, 16-18, 23, and 29 obvious.
Regarding claim 28: the reduction in exposure is further required to be accomplished by “orally administering a pharmaceutical preparation with an active agent in an amount sufficient to decrease production of bacterial amyloid”.
Chorell et al., Lundmark et al., and Bieschke et al.’s teachings indicate that administration of EGCG would reduce formation of amyloids like E. coli curli, but do not specifically teach orally administering it.
Nonetheless, oral administration of a therapeutic agent is a known technique in the art. Rezai-Zadeh et al., for example, teaches preparing aqueous solution of EGCG and orally administering it to Alzheimer’s disease transgenic mice. The orally administered EGCG was found to reduce deposition of [Symbol font/0x62]-amyloid in said mice and decrease plaque burdens in the brain after 6 months of treatment (Abstract, page 177; Results, right column, page 178). Given that EGCG dietary supplementation is shown to be safe and effective, it would have been obvious for one with ordinary skin in the art before the effective filing date of the claimed invention to administer EGCG via oral route. Applying a known technique to a known method ready for improvement to yield KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).
Claim 28 is therefore obvious over Chorell et al. in view of Lundmark et al., Bieschke et al., and Rezai-Zadeh et al..	

Conclusion
	No claim is allowed. Due to new grounds of rejection, this office action is a non-final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651